Citation Nr: 0813880	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran had active service from March 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran's claims file has since 
been transferred to the RO in St. Louis, Missouri.

In April 2004, an informal conference was held at the San 
Diego RO in lieu of a personal hearing.

The veteran's claims were remanded by the Board in May 2005 
for the purpose of obtaining VA examinations which were 
conducted.  


FINDINGS OF FACT

1.  Hypertension was not manifest during service, 
hypertension was not manifest within one year of separation, 
and the veteran's current diagnosis of hypertension is not 
attributable to service.

2.  Tinnitus did not have its onset in or is otherwise 
attributable to service.  


CONCLUSIONS OF LAW

1.  Hypertension was neither incurred in nor aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the veteran's claim, 
letters dated in August 2002 and October 2002 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The VCAA letters told the veteran 
to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the veteran about the information and evidence 
that VA will seek to provide; (3) informed the veteran about 
the information and evidence that the veteran is expected to 
provide; and (4) requested that the veteran provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the veteran should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
veteran, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the veteran, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
each of his claims for service connection.  38 C.F.R. 
§ 3.159(c)(4).  There is no objective evidence indicating 
that there has been a material change in either condition 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough, the examinations in this 
case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).
Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the veteran 
currently has a claimed disability.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Hypertension

The veteran filed a claim for service connection for 
hypertension in July 2002.  During his period of active duty, 
the veteran's blood pressure was 140/80 and 140/90 in 
September 1974, 124/88 in March 1975, 146/76 in December 
1976, 124/80 and 148/90 (after 10 minutes of rest) in May 
1977, and 140/80 in September 1978.  Although instances of 
elevated blood pressure were noted, his service medical 
records are silent as to any treatment or diagnosis of 
hypertension.  His March 1978 separation examination yielded 
a blood pressure reading of 124/80.  The veteran's heart 
evaluation was noted to be normal.

Following the veteran's 1978 separation from service, the 
record reflects that he was seen by Dr. M. for various 
medical complaints.  It was noted in July 1985 that the 
veteran had hypertension.  Dr. M. did not provide the 
etiology of the hypertension diagnosis.  

VA outpatient reports from June 2001 and June 2002 note a 
diagnosis of hypertension.  However, an opinion as to a nexus 
to the veteran's period of active service was not provided in 
either report.  To that end, the veteran was afforded a VA 
examination in October 2002.  The examiner noted a review of 
the veteran's claims file.  An initial diagnosis of 
hypertension in 1984 was noted, as were high blood pressure 
readings in 2000 and 2001.  At the time of the examination, 
the veteran's blood pressure was 152/94 when seated, 150/92 
in the recumbent position, and 148/90 when standing.  
Asymptomatic, mild hypertension was diagnosed.  The examiner 
stated that the veteran's hypertension did not exist during 
active service.  Instead, the examiner opined that the 
veteran's onset of high blood pressure occurred after his 
active duty, so the claim for hypertension was at least as 
likely as not unrelated to his military service.

The veteran was afforded another VA examination in September 
2005.  The veteran's blood pressure reading was 156/104 - 
right arm sitting, 154/104 - left arm sitting, 152/104 - 
right arm in prone position, 150/100 - left arm prone 
position, and 154/100 - standing, both arms.  According to 
the examiner, instances of elevated blood pressure in service 
may have been caused by other conditions for which the 
veteran was being examined at those times.  The examiner 
stated that a consistent elevation in blood pressure during 
service, to meet the standards required for a diagnosis of 
hypertension, was not evident.  Three-day hypertension 
testing was not performed during the veteran's period of 
service.  The examiner then opined that he did not find 
documented evidence to support a diagnosis of hypertension 
within the veteran's service medical records.  The examiner 
stated that the veteran's hypertension was more likely 
secondary to obesity, instead of his period of active 
service.  

The same examiner provided an addendum opinion in August 
2007.  At that time, a review of the veteran's updated claims 
file was noted, along with the veteran's private treatment 
records from Dr. M. from October 1982 through June 2004.  The 
examiner stated that hypertension is a chronic condition of 
elevated blood pressure, and that such a pattern was not 
evident from the isolated periods of elevated blood pressure 
recorded in the veteran's service medical records.  
Therefore, the examiner was unable to render a diagnosis of 
hypertension during the veteran's period of military service 
or within the first year thereafter.  The examiner noted that 
the veteran's first diagnosis of hypertension was in fact 
July 1985 (as shown in Dr. M.'s records).  No treatment was 
rendered for hypertension during service or within one year 
following service.  Therefore, the examiner stated that it 
was unlikely that the veteran's hypertension was secondary to 
his period of active duty.  

Although the veteran has satisfied the first criterion 
necessary to establish service connection for hypertension, a 
current diagnosis thereof, he has failed to demonstrate that 
he suffered from hypertension during his period of active 
duty.  Further, the veteran's record is silent as to an 
etiological nexus linking his current disorder to his 
military service. 

The Board notes that, although the veteran believes that his 
hypertension was incurred during active duty, the veteran as 
a lay person has not been shown to be capable of making 
medical conclusions, thus, his statements regarding causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

As noted above, hypertension was not diagnosed during the 
veteran's period of service.  Following service, hypertension 
was neither manifest nor diagnosed within one year of 
separation from service.  There is no competent medical 
evidence of any link between his current diagnosis and 
service.  As noted, the veteran is not competent to make this 
causal link or to state the etiology of his currently-
diagnosed hypertension.  Instead, the competent medical 
evidence shows that hypertension is not related to service.  
The October 2002 VA examiner stated that the veteran's 
hypertension did not exist during active service.  Instead, 
the examiner opined that the veteran's onset of high blood 
pressure occurred after his active duty, so the claim for 
hypertension is at least as likely as not unrelated to his 
military service.  In September 2005, another VA examiner 
stated that the veteran's hypertension was more likely 
secondary to obesity, instead of his period of active 
service.  In an addendum opinion, he noted that it was 
unlikely that the veteran's hypertension was secondary to his 
period of active duty.  The Board attaches significant 
probative value to these opinions, as they were well-
reasoned, detailed, consistent with other evidence of record, 
and included a review of the claims file.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

In sum, the competent evidence does not establish that the 
veteran's hypertension had its onset in service or within one 
year of separation.  The service medical records showed 
isolated elevated blood pressure levels, but they are silent 
as to a diagnosis or treatment for hypertension.  Thus, there 
was no chronic disability shown during service.  Further, 
there is no continuity of symptomatology following service.  
There is no record of any continuous symptoms from his 
separation from service onward.  Rather, the record 
establishes that approximately 8 years after separation, the 
veteran was diagnosed with hypertension.  Despite the 
veteran's contentions that he has experienced hypertension 
since service, the record is devoid of supporting evidence.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the veteran's claim, and it must be denied.


Tinnitus

The veteran filed a claim for service connection for tinnitus 
in July 2002.  His service medical records do not reveal a 
diagnosis of tinnitus, in either ear, and tinnitus was not 
noted on his March 1978 separation examination.  His ear 
evaluation was noted to be normal.  

Post-service, a VA outpatient report from July 2002 noted 
occasional tinnitus in the right ear, a few times per year, 
and lasting only a few seconds.  The veteran reported 
significant noise exposure during his period of military 
service.  He also stated that he wore double hearing 
protection while working as a boiler technician in ship 
engine rooms in service.  Shooting firearms without ear 
protection, both in the military and as a civilian, was also 
noted.  

During a September 2005 VA examination, the veteran stated 
that the onset of tinnitus occurred 30 years prior while 
working in the boiler room.  He noted that hearing protection 
was not effective.  Pre-military and post-military noise 
exposure was denied.  The veteran stated that his tinnitus 
was unilateral only, and in his left ear.  He reported that 
tinnitus occurred intermittently, several times per day, and 
that it could last from a few minutes to half an hour.  
Referring to the veteran's service medical records, the 
examiner noted that audiometric testing in January 1976 
revealed mild hearing loss in the left ear and normal hearing 
in the right (except for mild hearing loss at 1000 Hertz).  
Testing in November that year demonstrated normal hearing, 
bilaterally.  Testing performed in June 1977 yielded normal 
hearing, bilaterally, except for mild hearing loss in the 
right ear at 1000 Hertz.  The veteran's separation 
examination noted normal hearing, bilaterally.  The examiner 
noted that if the veteran's tinnitus had been related to 
military service, it would have been expected that the 
veteran would have had tinnitus in both ears rather than 
monaurally.  The examiner stated that because the veteran's 
hearing was within normal limits in June 1977 and at 
separation, the examiner opined that the veteran's service 
records were not suggestive of noise-induced hearing loss, 
and that tinnitus was not at least as likely as not related 
to service.

In a July 2007 addendum opinion, the same examiner noted a 
review of the veteran's claims file.  The examiner then noted 
that the veteran had complained of right ear tinnitus (only 
occurring a few times per year and lasting only a few 
seconds) in July 2002, and that the veteran reported left ear 
tinnitus, with an onset in service, during the September 2005 
VA examination.  The examiner also noted that the July 2002 
audiological evaluation yielded hearing within normal limits, 
save for mild left ear hearing loss at 6000 Hz.  The examiner 
stated that, even if the veteran's left ear tinnitus had 
begun during service, a diagnosis of noise-induced tinnitus 
in the absence of noise-induced hearing loss would be 
difficult to proffer.  It was also noted that the veteran's 
separation examination was not indicative of noise-induced 
hearing loss (especially in the 3000 Hertz - 6000 Hertz 
range).  Therefore, the examiner concluded that it was not at 
least as likely as not that the veteran's tinnitus in the 
left ear was related to service.  To support his opinion, the 
examiner relied upon the veteran's own conflicting reports as 
to when tinnitus began and in which ear, the absence of 
significant sensorineural hearing loss in the left ear during 
service, and the absence of tinnitus in July 2002.  Instead, 
the examiner believed that the veteran's tinnitus was the 
result of an underlying auditory pathology.

Even though the veteran has a current diagnosis of tinnitus, 
he has failed to demonstrate that the disorder began during 
his period of active duty.  Further, the record is silent as 
to a medical link between his current disorder and his 
military service.  Rather, the probative evidence, the VA 
medical examination reports, show that tinnitus is not 
attributable to service.  

The Board notes that the veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Therefore, the veteran is competent to report that he 
experienced tinnitus during service.  However, as previously 
noted, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  See Espiritu.  

In this case, tinnitus was not diagnosed during the veteran's 
period of service.  There is no competent medical evidence of 
any link between his current diagnosis of tinnitus and 
service.  As noted, the veteran is not competent to make this 
causal link or to state an etiological connection.  Instead, 
the competent medical evidence shows that his tinnitus is not 
related to service.  A VA opinion, initially offered in 
September 2005 and reiterated in a July 2007 addendum 
opinion, stated that it was not as likely as not that the 
veteran's current disorder was related to his period of 
active service.  The examiner conducted a thorough 
examination, and a rationale was provided in support of each 
opinion.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


